PER CURIAM.
The appellant was convicted of robbery on November 14, 1959, and sentenced *400to imprisonment for fifteen years. His present appeal is from an order of the trial court entered June 15, 1972, denying his third post-trial motion for relief from the conviction, the prior unsuccessful motions therefor having been presented and denied in 1963 and 1970.
The appellant’s third motion for relief filed in the trial court under Rule 3.850 CrPR, 33 F.S.A. thirteen years after the conviction, states the appellant was an unmarried minor at the time of his trial in November of 1959, and that notice was not given to his parents prior to trial as provided for by § 932.38 Fla.Stat., F.S.A. The trial court correctly denied the motion for relief from which this appeal was filed. The defendant’s ground asserted for relief was refuted by the record which disclosed that notice to the parents was given. Stanley v. State, FlaApp.1967, 203 So.2d 31. The appeal is without merit.
Affirmed.